FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         January 10, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 17-1251
                                                 (D.C. No. 1:16-CR-00330-PAB-1)
RICARDO ESTEVAN SUAZO,                                       (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HARTZ, and MORITZ, Circuit Judges.
                  _________________________________

      After entering into a plea agreement that included a broad waiver of his

appellate rights, defendant Ricardo Estevan Suazo pled guilty to conspiracy to use

interstate commerce facilities in the commission of murder-for-hire in violation of

18 U.S.C. § 1958(a). The district court accepted his plea and sentenced him to

108 months (nine years) in prison, which was less than the 10-year maximum.

      Despite the appeal waiver, defendant has appealed the district court’s

judgment. The government has moved to enforce the waiver under United States v.

Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Discerning no

meritorious issues for appeal, defendant’s attorney filed an Anders brief and a motion

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
for leave to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967) (defense

counsel may “request permission to withdraw” when counsel conscientiously

examines a case and determines that an appeal would be “wholly frivolous”). As

required by Anders, defense counsel advised defendant of his position. In addition,

the Clerk of Court notified defendant of his attorney’s position and gave him 30 days

to respond or request more time. Defendant has neither responded nor requested

more time to respond.

      After independently and thoroughly examining the record per Anders, see id.,

we agree with the government and defense counsel that defendant’s appeal waiver

was valid. Hahn instructs us to enforce appeal waivers as long as three conditions

are met: (1) the matter on appeal falls within the scope of the waiver; (2) the

defendant knowingly and voluntarily waived his appellate rights; and (3) enforcing

the waiver will not result in a miscarriage of justice. Hahn, 359 F.3d at 1325. All

three factors support enforcing the waiver here.

      First, the matter on appeal falls within the scope of the waiver, which

provides:

             D. Waiver of Appeal
             The defendant is aware that 18 U.S.C. § 3742 affords the right to
      appeal the sentence, including the manner in which that sentence is
      determined. Understanding this, and in exchange for the concessions
      made by the government in this agreement, the defendant knowingly
      and voluntarily waives the right to appeal any matter in connection with
      this prosecution, conviction, or sentence unless it meets one of the
      following criteria: (1) the sentence exceeds the maximum penalty
      provided in the statute of conviction; (2) the sentence exceeds 9 years;
      or (3) the government appeals the sentence imposed. If any of these


                                           2
      three criteria apply, the defendant may appeal on any ground that is
      properly available in an appeal that follows a guilty plea.

Mot. to Enforce, Att. 1 at 2-3. Second, the motion to enforce cites numerous excerpts

from the plea agreement and the change of plea hearing that establish defendant

knowingly and voluntarily waived his right to appeal. Finally, we see nothing to

suggest that enforcement of the appeal waiver would cause a miscarriage of justice.

      Exercising our jurisdiction under 28 U.S.C. § 1291, we grant defense counsel’s

motion to withdraw and decline to appoint new counsel. We grant the government’s

motion to enforce the appeal waiver, and dismiss the appeal.


                                          Entered for the Court
                                          Per Curiam




                                          3